Exhibit 10.1

SALE AND PURCHASE AGREEMENT

This Sale and Purchase Agreement (“SPA”) between Press-Sense Ltd. (in Temporary
Liquidation), a company incorporated under the laws of the State of Israel (the
“Company”) through its special managers, Paz Rimer, Adv. and/or Assaf Alon, Adv.
, with offices at 11 Galgalei Haplada st. Hertzliya and/or Hads 5, Or Akiva,
Israel.(the “Special Manager”), and Bitstream Inc., a company incorporated under
the laws of the State of Delaware, and/or any Affiliate (as defined below) of
Bitstream Inc. (the “Purchaser”) is entered into this [31] day May, 2010 (the
“Effective Date”). Each of the foregoing parties may also be referred to herein
as a “Party” and collectively, the “Parties”.

W I T N E S S E T H:

WHEREAS, the Company is in temporary liquidation under the supervision of the
District Court of Haifa in Israel and the Special Managers were appointed by the
Court as the Special Manager of the Company.

WHEREAS, Purchaser submitted an offer to acquire assets of the Company on May,
9th, 2010;

WHEREAS, Purchaser wishes to purchase from the Company and the Company wishes to
sell and assign to Purchaser, on an “AS IS” basis, the Purchased Assets (as
defined below), subject to certain conditions including the approval of the
Court and subject to the Court Order (as defined below);

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, each intending to be legally bound hereby, hereby agree as
follows:

 

1. DEFINITIONS.

 

  1.1. “Affiliate” means with respect to any entity, any other entity that
controls, is controlled by or is under common control with such entity.

 

  1.2. “Company’s Business” means Web-to-Print and business flow Automation.

 

  1.3. “Court Order” means the final and unappealable order by the District
Court of Haifa in the State of Israel in the form attached hereto as Exhibit A,
by which the transactions contemplated by this Agreement are approved
unconditionally, except for those conditions specified in this Agreement.

 

  1.4. “Drop-Dead Date” means 21 days from the date upon which the Court Order
is granted, provided however that in the event that any OCS approval (of
transfer of Intellectual Property that is part of the Purchased Assets and
funded by the OCS into a non-Israeli entity pursuant to Section 2.6) has not
been obtained at the end of such 21-days period, the Drop-Dead Date shall be
postponed for an additional 30 days.



--------------------------------------------------------------------------------

  1.5. “Company Assets Activity” as defined by Purchaser in Exhibit B. Exhibit B
shall not include a list of employees or employment contracts.

 

  1.6. “Liens” shall mean any mortgage, claim, liability, legal proceeding,
lien, license, pledge, charge, security interest, equitable interest, option,
restriction, defect in title, encumbrance or third party right (other than
licenses granted to customers of the Company’s products in connection with the
sale, support and services with respect to said products) (including without
limitation such rights, restrictions and the like arising from or related to the
laws, rules and regulations relating to the OCS).

 

  1.7. “OCS” shall mean the Office of the Chief Scientist of the Ministry of
Industry, Trade and Labor of the State of Israel.

 

  1.8. “Purchased Assets” shall mean all such items of the Company
Assets/Activity owned by the Company as specified in Exhibit B all of which is
stipulated by the Company as being owned by the Company.

 

  1.9. “Secured Creditors” shall mean those persons holding a first ranking
security interest in the Purchased Assets.

 

  1.10. “Tax” – Each party will pay and bare its own taxes stipulated from this
agreement.

 

2. SALE AND PURCHASE OF THE COMPANY ASSETS/ACTIVITY.

 

  2.1. In reliance on the representations, warranties, covenants and agreements
contained herein, and subject to the terms and conditions hereof, including
subject to the receipt of the Court Order, Company agrees to sell, convey,
transfer and assign to Purchaser at Closing (as defined below), and Purchaser
agrees to purchase, from the Company at Closing, all right, title and interest
in and to the Purchased Assets AS-IS free and clear of all Liens, such that
immediately upon Closing, Purchaser shall have good and marketable title and
ownership in and to the Purchased Assets, free and unencumbered by any and all
Liens. Any additional assets and/or activity owned by the Company which is not
expressly listed in Exhibits B will not be included in the sale.

 

  2.2. Assignment of the Contracts between the Company and certain third
parties, which are listed in Exhibit C attached hereto [ the “Contracts” ], is
subject where applicable to the consent of the third parties to assignment to
the Purchaser of such agreement.

 

  2.3. The parties acknowledge that as within 7 days of the date hereof, the
Company through its Special Manager will submit the application for the Court
Order which reflects the terms and conditions set forth herein, a copy of which
has been delivered to Purchaser in advance and following such approval, attached
hereto as Exhibit A. Such application for the Court Order includes the OCS as a
respondent and the application specifically states that the Purchased Assets,
upon consummation of the purchase thereof by Purchaser, shall be free and clear
of all charges, including without limitation such rights, restrictions and the
like arising from or related to the laws, rules and regulations relating to the
OCS.



--------------------------------------------------------------------------------

  2.4. Within 5 business days of the execution hereof the Company shall prepare
and file all applications and filings for the OCS approval. Company warrants
that no other third party approvals are required for consummation of the
transactions contemplated by this Agreement. The Purchaser and the Company
(through its Special Manager) shall cooperate with each other in good faith and
in all due haste in preparing all applications and filings for the Regulatory
Approvals and agree to supply promptly any additional information and
documentary material requested by any relevant governmental authority, and each
party shall cooperate in connection with any filing and in connection with
resolving any investigation or other inquiry concerning the transactions
contemplated by this Agreement commenced by any governmental authority. Each
party shall assist each other to facilitate the consummation of the transactions
contemplated by this Agreement.

 

  2.5. For the sake of clarity, Purchaser shall not assume and shall not be
liable for, and Company shall retain and remain solely liable for all of the
liabilities of Company and its Affiliates (including without limitation those
relating to the Purchased Assets with respect to the period prior to the
Closing) of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable, successor liability or otherwise.
Without limiting the foregoing, Purchaser is not assuming (a) tax liabilities of
Company; (b) any obligations of Company relating to legal services, accounting
services, financial advisory services, investment banking services or other
professional services performed in connection with this Agreement and its
performance; (c) any accrued wages and salaries; (d) any obligations used or
related to Company’s employee benefit plans; (e) any severance obligations to
the termination of employment of any Company employee; and (f) any other
liabilities unless specifically agreed to between the parties.

 

  2.6. As Purchaser intends to transfer the Intellectual Property that is part
of the Purchased Assets and funded by the OCS into a non-Israeli entity,
Purchaser shall not be liable for any royalties or contingent royalties due to
the OCS in relation to the Purchased Assets.

 

  2.7. Until the Closing, Company shall not intentionally or negligently take an
action or avoid from taking an action that will damage any of the Purchased
Assets.

 

3. PURCHASE PRICE.

 

  3.1

Upon satisfaction of all of the conditions of Closing as specified herein and
upon exchange of the Closing Deliveries as specified herein, the Purchaser shall
pay the Special Manager in his capacity as special manager of the Company the
amount of Six Million, Five Hundred thousand US Dollars (US$6,500,000) (the
“Purchase Price”), plus applicable VAT, which is the full and complete
consideration payable by Purchaser in respect of the Purchased Assets. All



--------------------------------------------------------------------------------

  payments made by Purchaser pursuant hereto shall be made only against a value
added tax invoice and an exemption from withholding certificate (and if the
Company fails to provide Purchaser with such certificate, then Purchaser shall
withhold any amounts required by law).

 

  3.2 It is hereby agreed that the Purchased Assets do not include (i) the
Company’s cash, (ii) the Company’s receivables outstanding at Closing, (iii) any
licenses fees owed to the Company for license deals signed by the Company’s OEM
channels before the Closing and reported by the Company’s OEM channels to the
Company within 30 days after the Closing, and (iv) any support and maintenance
fees and professional services fees duly invoiced by the Company by the date of
this Agreement. All other license fees, support and maintenance fees and
professional services fees shall be included within the Purchased Assets.
Purchaser shall have no responsibility to collect any fees payable to the
Company. Company shall not undertake additional obligations after the date of
this Agreement without Purchaser’s prior written consent.

 

4. CLOSING; TERMINATION.

Subject to the satisfaction of the conditions set forth in this Section , the
closing of the purchase and sale of the Purchased Assets (the “Closing”) shall
take place at the offices of Special Manager at 11 Galgalei Haplada st.
Hertzliya (or at such other place as the parties may designate in writing) at
10:00 a.m. (Israel time) on a date to be specified by the parties (the “Closing
Date”), which date shall be May 31, 2010, subject to satisfaction or applicable
waiver of the conditions for Closing set forth in this Section, unless another
time or date, or both, are agreed to in writing by the parties hereto, and in
any event not later than the Drop-Dead Date.

 

  4.1. Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions:

 

  4.1.1. the representations and warranties of Company set forth in this
Agreement shall be true and correct as of the Closing; However it is declared
and agreed that the Purchaser has checked and fulfilled its due diligence and is
purchasing the Company assets AS IS;

 

  4.1.2. the Company shall have performed and complied in all material respects
with all obligations and agreements required in this Agreement to be performed
or complied with by it prior to the Closing Date.

 

  4.1.3. the Purchaser shall have received all closing deliverables as set forth
in Section 4.3; and

 

  4.2. Conditions Precedent to Obligations of Company. The obligation of Company
to consummate the transactions contemplated by this Agreement is subject to the
fulfillment, prior to or on the Closing Date, of each of the following
conditions:

 

  4.2.1.

the representations and warranties of Purchaser set forth in this Agreement
shall be true and correct as of the date of this Agreement and as of the Closing
as though made at and as of the Closing, except to the extent such
representations and warranties



--------------------------------------------------------------------------------

  expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such earlier date);

 

  4.2.2. Purchaser shall have performed and complied in all material respects
with all obligations and agreements required by this Agreement to be performed
or complied with by Purchaser on or prior to the Closing Date;

 

  4.2.3. the Company shall have received all closing deliverables as set forth
in Section 4.4.

 

  4.3. Closing Deliveries of the Company.

At the Closing, the Company will deliver to the Purchaser the following, the
delivery of which shall be a condition to Purchaser’s obligation to consummate
the transactions contemplated herein:

 

  4.3.1. A court-certified copy of the Court Order and approval by the OCS;

 

  4.3.2. Upon the payment of the Purchase Price as set forth above, the Company
through the Special Manager shall return to the Purchaser the bank guarantee in
the amount of US$ 700,000 provided by the Purchaser in connection with this
agreement.

 

  4.3.3. The Purchased Assets and all embodiments thereof by Company and the
Special Manager into the custody, possession and control of Purchaser, and free
and clear of all Liens as provided in the Court Order; and

 

  4.4. Closing Deliveries of the Purchaser.

 

  4.4.1. At the Closing, the Purchaser will transfer the Purchase Price plus
applicable value added tax to the following bank account of the Special Manager;

  Bank Hamizrahi Tefahot – 20

  Branch No – 438

  Account No –                     

  And:

 

  4.5. Simultaneous Closing. All actions taken at the Closing shall be deemed to
be performed simultaneously. The parties hereto shall deliver such additional
documents and take such additional actions as may be reasonably necessary to
complete the transactions contemplated hereby at Closing.

 

  4.6. Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:

 

  4.6.1. By mutual written consent of Special Manager and Purchaser;

 

  4.6.2.

By Company, if there shall have been a material breach by Purchaser of any
representation, warranty, covenant or agreement of Purchaser set forth in this
Agreement, which breach would give rise to a failure of a condition set forth in
Section 4.2 and is



--------------------------------------------------------------------------------

  incapable of being cured or, if capable of being cured, shall not have been
cured within fifteen (15) days following receipt by Purchaser of notice of such
breach from Company.

Effect of Termination. In the event that this Agreement is validly terminated as
provided herein, then each of the parties shall be relieved of their duties and
obligations arising under this Agreement after the date of such termination and
such termination shall be without liability to the terminating party; provided,
however, that nothing in this Section 4.6 shall relieve Purchaser or Company of
any liability for a willful and material breach of this Agreement prior to the
effective date of such termination.

 

5. BREACH OF THE AGREEMENT

 

  5.1 In any case of a material breach of this agreement by the Purchaser the
Special Manager will have the right, subject to the cure terms of Section 4.6.2
and without derogation any other right applicable by law, to cash the Bank
guarantee which is agreed to be an agreed compensation for the breach as set
forth.

 

6. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Purchaser that each of the statements
contained in this Section 6 is true and correct as of the Closing:

 

  6.1. Title to Assets. As of the Closing the Company has sole and exclusive
title to the Purchased Assets, free and clear of all liens and encumbrances.

 

7. REPRESENTATIONS AND WARRANTIES OF PURCHASER.

The Purchaser represents and warrants to the Company that each of the statements
contained in this Section is true and correct as of the Effective Date:

 

  7.1. Organization and Power. Purchaser is a corporation duly organized and
validly existing under the laws of the State of Delaware, with all requisite
corporate power and authority to own its properties and to conduct its business
as and where its business is now conducted.

 

  7.2. Power and Authority Relative to Transaction. Purchaser has full corporate
power and authority and has taken all required action necessary to permit it to
execute and deliver and to carry out the terms of this Agreement and all other
documents or instruments required or contemplated hereby and none of such
actions will violate any law, rule, regulation, statute or ordinance applicable
to Purchaser, violate any provisions of Purchaser’s Certificate of Incorporation
or Articles of Association, each as amended, or result in any breach of, or
default under, any agreement, instrument, order or judgment to which Purchaser
is a party or by which its assets may be bound.

 

  7.3. Valid and Binding Obligation. This Agreement constitutes, and each other
instrument or agreement to be executed and delivered by Purchaser in accordance
herewith will constitute, the valid and legally binding obligation of Purchaser,
enforceable against it in accordance with their respective terms.

 

  7.4.

The Purchaser acknowledges and agrees that the Purchased Assets are being
transferred to the Purchaser by the Company and the Company has made no
representations or warranties, express, statutory, or implied with respect to



--------------------------------------------------------------------------------

  the Purchased Assets and/or the transaction contemplated hereby, including
without limitation with regard to the merchantability, non-infringement of third
party rights and fitness for a particular purpose of the Purchased Assets; and
the legal status and/or enforceability and/or validity of the Purchased Assets.

 

  7.5. The Purchaser is active in and has experience in the Company’s Business
(as defined above), and is able to fend for itself, can bear the economic risk
of its acquisition and has such knowledge and experience in financial and
business matters, that it is capable of evaluating the merits and risks of an
acquisition of the Purchased Assets. The Purchaser also represents that it has:
(i) performed its own independent review of the data and documents it requested
and received from the Company in connection with the Purchased Assets and this
Agreement; and (ii) been given the opportunity to ask questions of and receive
answers from the Company regarding the Purchased Assets; and (iii) found the
Purchased Assets to its full satisfactory.

 

  7.6. The Purchaser waive any claim and/or demand from the Special Manager or
any of the Company’s shareholders or any of its employees in connection with
this Agreement.

The Purchaser acknowledges that the Special Manager shall not be liable in any
way for any direct or indirect damages in connection with this agreement.

 

8. COVENANTS AND ADDITIONAL OBLIGATIONS.

 

  8.1. No Rights Retained in Purchased Assets. The Company acknowledges and
agrees that (i) Purchaser at the Closing will purchase all of the Purchased
Assets and all rights thereto; (ii) the Company at the Closing will retain no
rights whatsoever in or to the Purchased Assets, and (iii) accordingly, the
Company will not have any rights to use the Purchased Assets in any manner or
for any purpose after the Closing.

 

9. CONFIDENTIALITY.

 

  9.1. The Company shall not disclose any of confidential and/or proprietary
information (including trade secrets) that are part of the Purchased Assets,
which obligation shall continue to be in full force and effect at all times
after the date hereof.

 

10. MISCELLANEOUS.

 

  10.1. Assignment. This Agreement is not assignable or transferable by either
party without the prior written consent of the other party except for assignment
by Purchaser to an Affiliate; any attempt to do so shall be void.

 

  10.2. Waivers. No failure to exercise, and no delay in exercising, on the part
of either party, any privilege, any power or any rights hereunder will operate
as a waiver thereof, nor will any single or partial exercise of any right or
power hereunder preclude further exercise of any other right hereunder. Any
waivers or amendments shall be effective only if made in writing and signed by a
representative of the respective parties authorized to bind the parties.



--------------------------------------------------------------------------------

  10.3. Severability. If any provision of this Agreement shall be adjudged by
any court of competent jurisdiction to be unenforceable or invalid, that
provision shall be limited or eliminated to the minimum extent necessary so that
this Agreement shall otherwise remain in full force and effect and enforceable.

 

  10.4. Headings. The Section headings used in this Agreement and the attached
Exhibits are intended for convenience only and shall not be deemed to supersede
or modify any provisions.

 

  10.5. Notices. All notices, requests, demands, waivers, and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered personally,
via overnight courier, by facsimile transmission or mailed, certified or
registered mail, postage prepaid, return receipt requested:

 

If to the Company:    Paz Rimer, Adv    11 Galalei Haplada st.    Hearzeliya,
Israel, If to Purchaser:    Bitstream Inc.    500 Nickerson Road    Marlborough,
MA 01752:    Attn: Anna Chagnon, President and CEO    Fax - +1 617 520 8505



--------------------------------------------------------------------------------

With a copy (which shall not constitute legal notice) to: Naschitz Brandes 5
Tuval Street Tel Aviv 67897 Israel Att.: Noga Devecseri Spria, Adv. Bitstream
Inc. 500 Nickerson Road Marlborough, MA 01752 Attn: Legal Department Fax: +1 617
868-0784

 

  10.6. Choice of Law. This Agreement shall be deemed to have been made in and
shall be construed pursuant to the laws of the State of Israel without regard to
conflicts of laws provisions thereof and any dispute with respect to this
Agreement or its execution, binding effect, performance or interpretation shall
be adjudicated solely in the Courts of Haifa in the State of Israel.

 

  10.7. Expenses. Each Party shall bear the expenses incurred by it relating to
this Agreement and the transactions contemplated hereby, including without
limitation fees and expenses of counsel.

 

  10.8. Complete Agreement. Both parties agree that this Agreement is the
complete and exclusive statement of the mutual understanding of the Parties and
supersedes and cancels all previous written and oral agreements and
communications relating to the subject matter of this Agreement.

 

  10.9. Survival. The representations, warranties, covenants and agreements of
the Company contained herein shall not survive the Closing.

 

  10.10. Press Releases. To the fullest extent permitted by law, the parties
hereto shall coordinate reasonably in advance and in writing –– any public
announcement or press releases with respect to the transactions contemplated
hereunder or the fact of the existence of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

          /s/ Paz Pimer   /s/ Anna Chagnon PRESS SENSE Ltd. (under Temporary
Liquidation)   Bitstream Inc. By its Special Manager   By: Anna Chagnon Paz
Rimer, Adv.   Title: CEO